          Case 2:20-cv-02357-JCM-NJK Document 1 Filed 12/31/20 Page 1 of 3



1

2
     MICHAEL P. LOWRY, ESQ.
3    Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
4    6689 Las Vegas Boulevard South, Suite 200
     Las Vegas, NV 89119
5    Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for R.W. Selby & Company, Inc.; Rancho
6    Serene, LLC
7                                    UNITED STATES DISTRICT COURT
8
                                             DISTRICT OF NEVADA
9

10   Mercedes Sanchez,                                           Case No.: 2:20-cv-2357
11                             Plaintiff,
                                                                 R.W. Selby & Company, Inc. &
12       vs.                                                     Rancho Serene, LLC’s Petition for
                                                                 Removal
13   R.W. Selby & Company, Inc. d/b/a Rancho Serene
     Apartments; Rancho Serene, LLC; Doe Property
14   Manager 1; Doe Maintenance Company 1; Does 1-20
     and Roe Business Entities 1-20, inclusive
15
                               Defendants.
16

17             R.W. Selby & Company, Inc. & Rancho Serene, LLC petition to remove this case to the
18   United States District Court for the District of Nevada from the Eighth Judicial District Court for
19   the State of Nevada. This petition for removal is signed per Rule 11.
20             Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per 28
21   U.S.C. 1332. Plaintiff alleges she is a resident of Nevada.1 R.W. Selby & Company, Inc. is a
22   California corporation with its principal place of business in California. Rancho Serene, LLC’s
23   members are divided into two groups. The non-managing member group are all individuals or trusts
24   who are all citizens of California. The managing member is Rancho25, LLC. Rancho25’s members
25   are all individuals or trusts who are all citizens of California.
26             On October 25, 2020, Plaintiff filed her complaint in state court alleging injury from a slip
27   and fall occurring on January 1, 2019.2 On December 14, 2020, Plaintiff moved to exempt the case
28
     1
         ECF No. 1-2 at ¶ 1.
     2
         ECF No. 1-2.
          Case 2:20-cv-02357-JCM-NJK Document 1 Filed 12/31/20 Page 2 of 3




1    from the Eighth Judicial District Court’s arbitration program and asserted $84,876.85 in medical

2    specials due to her fall.3 This was Defendants’ first indication that the amount in controversy

3    exceeds $75,000.

4             Defendants timely petitioned for removal within 30 days of being served of notice that the

5    amount in controversy exceeds $75,000. Attached to this petition are copies of all process,

6    pleadings, and orders served upon them in the state court action.

7             DATED this 31st day of December, 2020.

8

9

10
                                            BY: /s/ Michael Lowry
11                                              MICHAEL P. LOWRY
                                                Nevada Bar No. 10666
12                                              6689 Las Vegas Boulevard South, Suite 200
                                                Las Vegas, NV 89119
13                                              Tel: 702.727.1400/Fax: 702.727.1401
                                                Attorneys for R.W. Selby & Company, Inc.; Rancho
14                                              Serene, LLC
15

16

17

18

19
20

21

22

23

24

25

26

27

28
     3
         ECF No. 1-5 at 2.
                                                     -2-
       Case 2:20-cv-02357-JCM-NJK Document 1 Filed 12/31/20 Page 3 of 3




1                                        Certificate of Service

2         Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman

3    & Dicker LLP, and that on December 31, 2020, I served R.W. Selby & Company, Inc. &

4    Rancho Serene, LLC’s Petition for Removal as follows:

5                by placing same to be deposited for mailing in the United States Mail, in a sealed
                 envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                 via electronic means by operation of the Court’s electronic filing system, upon each
7                party in this case who is registered as an electronic case filing user with the Clerk;
8
      Alison M. Brasier
9     Hicks & Brasier
      2630 S. Jones Blvd
10    Las Vegas, Nevada 89146
      Attorneys for Mercedes Sanchez
11

12                                     BY:   /s/ Michael Lowry
                                             An Employee of
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -3-
